                                                               Walker G. Harman, Jr.
THE HARMAN FIRM, LLP                                           381 Park Avenue South, Suite 1220
Attorneys & Counselors At Law                                  New York, New York 10016
www.theharmanfirm.com                                          T: 212.425.2600 F: 212.202.3926
                                                               E: wharman@theharmanfirm.com


November 26, 2019

VIA ECF

Hon. Katherine H. Parker                                                            11/27/2019
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Gregory Teachey v. Equinox Holdings, Inc., 18 CV 10740

Dear Judge Parker:

We represent Plaintiff Gregory Teachey in the above-referenced action against Equinox
Holdings, Inc. Yesterday, counsel for both parties contacted the Court via telephone to explain
that several more depositions were to take place over the next month and that neither party
believed a settlement was remotely possible at this juncture. Thus, we sought to adjourn the
conference at least until discovery could be concluded. We agreed to follow up by letter, a
letter was drafted, but due to an administrative error I just learned the letter did not go out.
We apologize. Accordingly, we write to respectfully request an adjournment of the settlement
conference presently scheduled for December 2, 2019, at 10:30 a.m.

This is Plaintiff’s first request for an adjournment of this conference. Defendant’s counsel
consents to this request.

Thank you for Your Honor’s time and attention to this matter.

Respectfully submitted,                        Adjournment granted. The parties shall submit a
                                               status letter to the Court by January 3, 2020




Walker G. Harman, Jr.

cc:    All Counsel of Record (via ECF)
                                                                                           11/27/2019
